 In the Matter of GENERAL MOTORS CORPORATION, BUICKMOTOR Divi-SION, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. °30-RC-7.Decided June 30, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned Board_Members.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.'3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit.The Petitionerseeks aunit composed of all receiving clerks, ship-ping clerks, stockroom clerks, shipping checkers, checker-packers,stock pickers, receiving checkers, and stock handlers at the Employer's.Buick Motor Division parts warehouse at Berkeley, California, ex-cluding all other employees and supervisors as defined in the Act.Although the Employer is in general agreement with the scope of theproposed unit, it contends that the receiving clerk, shipping clerk, andstockroom clerk are supervisors and should be excluded.2*Chairman Herzog and Members Murdock and Gray.'The hearing officer, withoutobjection,permittedWarehousemen'sUnion, Local No.853, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpeis of.America, AFL, to withdrawits appearance and'motion to intervene in this proceeding.2There is onlyone person employed in each of these categories.78 N. B. R. B., No. 11.72 GENERAL MOTORS CORPORATION73The receiving clerk, shipping clerk, and stockroom clerk performthe customary duties of their classifications and are in charge of thereceiving,shipping,and stockroom departments,respectively.Theyare under the direct supervision of the warehouse foreman, and spendfrom 70 to 90 percent of their time in the performance of "paper work"and the remainder in manual work consisting partly of assisting theother five or six employees in each of their respective departments inthe performance of their duties.All three disputed employees puncha time clock,are paid on an hourly basis,3and receive the same benefitsand have the same working conditions as the other warehouse em-ployees.Dispute arose at the hearing as to whether the receiving clerk, ship-ping clerk, and the stockroom clerk have the power effectively torecommend disciplinary action against,and changes in the status of,the other employees within their respective departments.A repre-sentative of the Employer testified that they exercised such authority.However, three employees who worked in close proximity to the dis-puted workers testified to the contrary.The record shows a singleinstance in which one of the disputed employees recommended thatthe warehouse foreman take disciplinary action against another em-ployee.The stockroom clerk has acted on several occasions, for anaggregate period of several hours,as warehouse foreman. It is clear,however, that all three disputed employees spend most of their timeperforming routine, non-supervisory tasks and that, essentially, theyare no more than experienced workers who act as group leaders.Although,as indicated above, there is some showing that occasionallythe receiving clerk, shipping clerk, and stockroom clerk exercise su-pervisory authority, it is apparent from the record that such authorityis exercised too sporadically to warrant supervisory classification .4In these circumstances,we find that they are not supervisors withinthe meaning of the Act, as amended,and we shall include them in theappropriate unit.5We find that all receiving clerks,shipping clerks, stockroom clerks,shippingcheckers,checker-packers,stock pickers,receiving checkers,and stock handlers at the Employer'sBuick Motor Division partswarehouse at Berkeley,California,excluding all other employees, andsupervisors as defined in the Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.3Each of the three disputed employees receives$1.29 per hour,whereas the other em-ployees in the proposed unit receive from $1.19 to $1.24 per hour.4Matter of Fred H. Cole d/b/a Cole Instrument Company,75 N. L. R. B. 348, and casescited therein.5Ibid. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargain-ing, by International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America (UAW-CIO).